Case 4:18-cv-00644 Document 64-16 Filed on 11/18/19 in TXSD Page 1 of 8




                        EXHIBIT FF

              HFD CBA 2005-2008,
           HOU00000025-27, 29-30, 60-61
Case 4:18-cv-00644 Document 64-16 Filed on 11/18/19 in TXSD Page 2 of 8
Case 4:18-cv-00644 Document 64-16 Filed on 11/18/19 in TXSD Page 3 of 8
Case 4:18-cv-00644 Document 64-16 Filed on 11/18/19 in TXSD Page 4 of 8
Case 4:18-cv-00644 Document 64-16 Filed on 11/18/19 in TXSD Page 5 of 8
Case 4:18-cv-00644 Document 64-16 Filed on 11/18/19 in TXSD Page 6 of 8
Case 4:18-cv-00644 Document 64-16 Filed on 11/18/19 in TXSD Page 7 of 8
Case 4:18-cv-00644 Document 64-16 Filed on 11/18/19 in TXSD Page 8 of 8
